Heydeneeldt, Justice,
delivered the opinion of the Court, with which Murray, Chief Justice, concurred.
This was a suit upon an acceptance. The defendants’ answer is a general denial. Under this they proved accord and satisfaction. It is now objected that this defence ought not to be allowed under the pleadings. We have already decided that a general denial has the same influence as the general issue at common law, and under that accord and satisfaction may well be shown. The accord and satisfaction consisted in the delivery of a certain quantity of goods, which were of less value than the debt; and the appellant invokes the principle, that a liability cannot be discharged by a less sumj than what is due. However well this doctrine is settled in relation to payments in money, it has never been extended to a case like the present, where merchandise or property in gross is accepted in satisfaction.
Judgment affirmed with costs.